Title: From Benjamin Franklin to Thomas Cushing, 7 July 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, July 7. 1773.
I am favoured with yours of April 20, and May 6. The Letters communicated to you were not merely to “satisfy the Curiosity” of any, but it was thought there might be a Use in showing them to some Friends of the Province, and even to some of the Governor’s Party, for their more certain Information concerning his Conduct and Politicks, tho’ the Letters were not made quite publick. I believe I have since wrote to you, that there was no Occasion to return them speedily; and tho’ I cannot obtain Leave as yet to suffer Copies to be taken of them, I am allowed to say that they may be shown or read to whom and as many as you think proper. Mr. George Grenville, who was the Centre to which flow’d all the Correspondence inimical to America, to whomsoever directed, had these Letters put into his Hands, as the Writers probably expected or intended they should be. He lent them to another, and dying before they were return’d gave an Opportunity for their falling in ours. More may possibly be obtained if these do not make too much Noise.
I thank you for the Pamphlets you have sent me, containing the Controversy between the Governor and the two Houses. I have distributed them where I thought they might be of Use. He makes perhaps as much of his Argument as it will bear; but has the Misfortune of being on the weak side; and so is put to Shifts and Quibbles, and the Use of much Sophistry and Artifice to give Plausibility to his Reasonings. The Council and Assembly have greatly the Advantage in point of Fairness, Perspicuity and Force. His Precedents of Acts of Parliament binding the Colonies, and our tacit Consent to those Acts, are all frivolous. Shall a Guardian who has impos’d upon, cheated and plundered a Minor under his Care, who was unable to prevent it, plead those Impositions, after his Ward has discovered them, as Precedents and Authorities for continuing them? There have been Precedents, time out of mind, for Robbing on Hounslow Heath; but the Highwayman who robb’d there yesterday, does nevertheless deserve a Hanging.
I am glad to see the Resolves of the Virginia House of Burgesses. There are brave Spirits among that People. I hope their Proposals will be readily comply’d with by all the Colonies. It is natural to suppose, as you do, that if the Oppressions continue, a Congress may grow out of that Correspondence. Nothing would more alarm our Ministers; but if the Colonies agree to hold a Congress, I do not see how it can be prevented.
The Instruction relating to the Exemption of the Commisioners from Taxes I imagine is withdrawn; perhaps the other also, relating to the Agents; but of that I have heard nothing. I only wonder that the Governor should make such a Declaration of his Readiness to comply with an Intimation in acting contrary to an Instruction, if he had not already or did not soon expect a Repeal of those Instructions. I have not and shall never use your Name on this or any similar Occasion.

I note your Directions relating to publick and private Letters, and shall not fail to observe them. At the same time I cannot but think all the Correspondence should be in the Speaker’s Power, to communicate such Extracts only as he should think proper to the House. It is sometimes extreamly embarassing to an Agent to write Letters concerning his Transactions with Ministers, which Letters he knows are to be read in the House, where there may be Governor’s Spies, who carry away Parts, or perhaps take Copies, that can be echo’d back hither privately, if they should not be, as sometimes they are, printed in the Votes. It is impossible to write freely in such Cases, unless he would hazard his Usefulness, and put it out of his Power to do his Country any farther Service. I speak this now, not upon my own Account, being about to decline all publick Business, but for your Consideration with regard to future Agents.
And now we speak of Agents I must mention my Concern, that I should fall under so severe a Censure of the House, as that of Neglect in their Business. I have submitted to the Reproof without Reply in my Publick Letter, out of pure Respect. It is not decent to dispute a Father’s Admonitions. But to you in private permit me to observe, that as to the two things I am blam’d for not giving the earliest Notice of, viz. the Clause in the Act relating to Dock Yards, and the Appointment of Salaries for the Governor and Judges, the first only, seems to have some Foundation. I did not know, but perhaps I ought to have known, that such a Clause was intended. And yet in a Parliament that during that whole Session refused Admission to Strangers, wherein near 200 Acts were passed, it is not so easy a Matter to come at the Knowledge of the Purport of every Clause in every Act, and to give Opposition to what may affect one’s Constituents, especially when it is not uncommon to smuggle Clauses into a Bill whose Title shall give no Suspicion, when an Opposition to such Clauses is apprehended. I say this is no easy matter. But had I known of this Clause it is not likely I could have prevented its passing, in the then Disposition of Government towards America, nor do I see that my giving earlier Notice of its having passed, could have been of much Service. As to the other concerning the Governor and Judges, I should hardly have thought of sending the House an Account of it, even if the Minister had mentioned it to me, as I understood from their first Letter to me, that they had already “the best Intelligence of its being determined by Administration to bestow large Salaries on the Attorney-General, Judges and Governor of the Province.” I could not therefore possibly, as their Agent, “give the first Notice of this impending Evil.” I answered, however, “that there was no doubt of the Intention of making Governors and some other Officers independent of the People for their Support, and that this Purpose will be persisted in if the American Revenue is found sufficient to defray the Salaries.” This Censure, tho’ grievous does not so much surprize me, as I apprehended from the Beginning, that between the Friends of an old Agent, my Predecessor, who thought himself hardly us’d in his Dismission, and those of a young One impatient for the Succession, my Situation was not likely to be a very comfortable one, as my Faults could scarce pass unobserved.
I think of leaving England in September. As soon as possible after my Arrival in America, I purpose, God willing to visit Boston, when I hope to have the Pleasure of paying my Respects to you. I shall then give every information in my Power, and offer, humbly, every Advice relating to our Affairs, not so convenient to be written, that my Situation here for so many Years may enable me to suggest for the Benefit of our Country. Some time before my Departure, I shall put your Papers into the Hands of Mr. Lee, and assist him with my Counsel while I stay, where there may be any Occasion for it. He is a Gentleman of Parts and Ability; and tho’ he cannot exceed me in sincere Zeal for the Interest and Prosperity of the Province, his Youth will enable him to serve it with more Activity. I am, Sir, very respectfully, Your obliged, and most obedient humble Servant
B Franklin
PrivateHonourable Thomas Cushing, Esqr
 
Endorsed: Benjn Franklin London July 7. 1773
